DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuhaus (10107589).
In reference to claim 1, Neuhaus discloses an apparatus comprising:
a device comprising a front and a rear (figure 5, device 16, wherein the rear of the device is considered the muzzle end and the front is considered the opposite end, i.e., the handle end);
a first body and a second body attached to the device, as claimed, and aligned upon an axis (figures 1-6, first body 18 and second body 30);
the first body comprising a first sight window, the first body comprising a first 5side edge, a second side edge and a base edge defining the first sight window (figures 1-6, first sight window defined between the inner vertical edges of elements 22 and the base edge connecting them, in a manner identical to Applicant’s); 
the second body comprising a second sight window, the second body comprising a first side edge, a second side edge and a base edge defining the second sight window, a width of the second sight window being greater than a width of the first sight window (figures 1-6, the second sight window defined by first and second side edges 46 and the base edge that joins them, in a manner identical to Applicant’s; figures 1-6 all show that the second sight window is wider than the first sight window), 
the axis extending through a center of the first sight window and a center of the second sight window (figures 1-6, esp. figure 2, the axis can be considered as extending into and out of the page coincident with element 24; figure).

In reference to claims 2-4, Neuhaus discloses the claimed invention (figures 1-6).

In reference to claim 7, Neuhaus discloses the claimed invention (figure 1, each element 32 of the first body has a curved top surface that merges into a flat top surface, and the curved top surface is non-parallel to the axis).

In reference to claim 8, Neuhaus discloses the claimed invention (figures 1-6, first and second indicators 38).

In reference to claim 9, Neuhaus discloses the claimed invention (figures 1-6, third and fourth indicators 36).

In reference to claims 11-13, Neuhaus discloses the claimed invention (figures 2-4 and 6).

In reference to claim 16, Neuhaus discloses the claimed invention, as set forth above in the references to claims 1, 8, 9, and 11-13 (see figures 1-6; indicators 38 on second body 30; indicators 36 on first body 18).

In reference to claims 17-19, Neuhaus discloses the claimed invention (figures 2-4 and 6).

In reference to claim 20, Neuhaus discloses the claimed invention, as set forth above (also see figures 2-4 and 6, target 24). It is noted that the second sight window of the second body (30) is visible through the first sight window of the first body (18), along a line of viewing in a first direction (e.g., a target can view the second sight window through the first sight window). Further, a target is visible through the first sight window and the second sight window when viewing along a line of viewing in a second direction, opposite to the first direction (e.g., a user can view the target through the second sight window and the first sight window). Claim 20 is not specific enough to preclude multiple directions of viewing.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seevers (DE 390295 C).
In reference to claim 1, Seevers discloses an apparatus comprising:
a device comprising a front and a rear (a firearm, which has a front and a rear; see machine translation, paragraphs 1 and 7);
a first body and a second body aligned upon an axis (first body shown in Abb. 1; second body shown in Abb. 2; first and second body shown aligned along a common axis in Abb. 3; the “rear” of the firearm can be considered the end of the firearm that is closest to first body, and the “front” of the firearm can be considered the end of the firearm that is closest to the second body);
the first body comprising a first sight window, the first body comprising a first 5side edge, a second side edge and a base edge defining the first sight window (Abb. 1, first sight body b, first sight window A-B-C-D); 
the second body comprising a second sight window, the second body comprising a first side edge, a second side edge and a base edge defining the second sight window, the second sight window being wider than the first sight window (Abb. 2 shows second sight body c and second sight window E-F-L-M; Abb. 3 shows that the second sight window is wider than the first sight window), 
the axis extending through a center of the first sight window and a center of the second sight window (Abb. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seevers.
In reference to claims 5 and 6, Seevers discloses the claimed invention, including a second channel extending into the base edge of the second sight window at a central location thereof (Abb. 2, the channel defined by G-H-J-K), but fails to disclose a first channel extending into the base edge of the first sight window. However, it would have been obvious to one of ordinary skill in the art to provide the first sight window with a channel extending into its base edge at a central location thereof, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Further, a person of ordinary skill in the art would at once recognize that the addition of the first channel would provide additional vertical edges for correspondence with the vertical edges of the second channel, and thus, enhanced alignment between the first and second bodies when aiming. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus. Neuhaus discloses the claimed invention except for the first indicator comprising a radioluminescent material. However, the examiner takes Official Notice that it is well-known to form the indicators of a firearm sight as radioluminescent indicators, e.g., tritium indicators, in order to provide indicators that are clearly visible in low-light environments. Thus, it would have been obvious to one of ordinary skill in the art to form the indicators of Neuhaus as radioluminescent indicators, in order to provide indicators that are clearly visible in low-light environments.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus in view of Merrill (3834035). Neuhaus discloses the claimed invention, except for an adjustment mechanism arranged to change a width of the first sight window. However, Merrill teaches that it is known to provide a sight window of a sight body, similar to that of Neuhaus, with an adjustment mechanism arranged to change a width of the sight window, in order to allow for fine-tuning of the sight window relative to a specific firearm and/or ammunition and/or intended target (figure 1, sight window width D is adjustable via adjustment element 26; column 3, last sentence). Thus, it would have been obvious to one of ordinary skill in the art to modify the first body of Neuhaus to include an adjustment mechanism arranged to change a width of the first sight window, in order to allow for fine-tuning of the sight window relative to a specific firearm and/or ammunition and/or intended target.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus in view of Dueck (see attached Notice of References Cited, Reference U). Neuhaus discloses the claimed invention, except for the first body comprising a hook. It is noted that Applicant’s figure 4 shows a hook on the second body as being formed on a front side of the body (elements 92 and 94 each being a hook). Further, Dueck teaches that it is known to provide a sight body, like the first body of Neuhaus, with a hook on its front side to allow for the sight to engage a surface in order to rack the slide of an attached pistol (figure marked-up photo below). Thus, it would have been obvious to one of ordinary skill in the art to form the first body of Neuhaus with a hook on its front side to allow for the sight to engage a surface in order to rack the slide of an attached pistol.

    PNG
    media_image1.png
    270
    486
    media_image1.png
    Greyscale

Marked-up Photo of Dueck
Response to Arguments
Applicant's arguments filed 19 October 2022 have been fully considered but they are not persuasive. Applicant argues that Neuhaus fails to disclose the claimed arrangement of a first body and a second body relative to a device having a front and a rear. The examiner respectfully disagrees. Looking at the above-rejection, Neuhaus clearly discloses each and every limitation of the claims. The claims do not preclude an interpretation of Neuhaus that maps the muzzle end of the firearm (16) to the claimed “rear.” The claim language is not specific enough obviate the above-rejection. The examiner considers the muzzle end of the firearm (16) of Neuhaus as mapping to the claimed “rear” of the device. Applicant’s claim language does not preclude such an interpretation. 
Further, the above-rejection clearly describes the manner in which Neuhaus discloses the invention of claim 20. Specifically, it is noted that the second sight window of the second body (30) is visible through the first sight window of the first body (18), along a line of viewing in a first direction (e.g., a target can view the second sight window through the first sight window). Further, a target is visible through the first sight window and the second sight window when viewing along a line of viewing in a second direction, opposite to the first direction (e.g., a user can view the target through the second sight window and the first sight window). Claim 20 is not specific enough to preclude multiple directions of viewing.

 Thus, Neuhaus clearly discloses each and every limitation of the claims. The same rationale applies to the Seevers reference (rejection of claim 1). Thus, Seevers clearly discloses the claimed invention, as well.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641